707 F.2d 390
113 L.R.R.M. (BNA) 2825, 97 Lab.Cas.  P 10,148
HACIENDA HOTEL & CASINO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 82-7614, 82-7747.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 6, 1983.Decided May 24, 1983.

Michael P. Lindell, Reno, Nev., for petitioner.
Fred Havard, Washington, D.C., for respondent.
On Petition for Review and Cross-Application for Enforcement of an Order of the National Labor Relations Board.
Before ELY, SNEED, and TANG, Circuit Judges.
PER CURIAM:


1
The Respondent Board's cross-application is granted.


2
The Board's decision and order, reported at 264 NLRB No. 88 (1982), will be


3
ENFORCED.